           Case 1:19-cv-03549-RC Document 46 Filed 08/04/20 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


S.A.P., et al.,

                  Plaintiffs,

                  v.                                                   Case No.: 19-cv-3549

WILLIAM BARR, et al.,

                  Defendants.


   PARTIES’ STIPULATION AND JOINT MOTION TO SET BRIEFING SCHEDULE

        In light of the D.C. Circuit’s recent opinion in Grace v. Barr, No. 19-5013, 2020 WL

4032652 (D.C. Cir. July 17, 2020), and this Court’s July 29, 2020 Order, the parties have

conferred and jointly propose the summary judgment briefing schedule outlined below.

        The parties believe that forgoing a decision on the preliminary injunction, and instead

proceeding to cross-motions for summary judgment, will allow this case to be resolved in the

most efficient manner and preserve the Court’s resources. Updated briefing will also allow the

parties to brief the impact of Grace on this case. Therefore, the parties respectfully move jointly

for entry of the following briefing schedule.

                      September 4: Plaintiffs’ motion for summary judgment

                      October 2: Defendants’ combined cross motion for summary judgment +

                       response to Plaintiffs’ motion

                      October 23: Plaintiffs’ combined reply and response to Defendants’ motion

                      November 13: Defendants’ reply
          Case 1:19-cv-03549-RC Document 46 Filed 08/04/20 Page 2 of 5




       Defendants agree that, in accordance with the agreed stay of removal entered on

December 2, 2019 (see ECF Doc. 7 & Dec. 2, 2019 Minute Order), they will not remove

Plaintiffs1 pending the adjudication of the summary judgment motions on the schedule proposed.

       If the Court would deem it helpful, the parties would respectfully propose that the Court

hold oral argument on the Motions for Summary Judgment at a mutually agreeable date once the

briefing is concluded.

       For these reasons, the parties stipulate to the foregoing, and respectfully request that the

Court enter the proposed order attached hereto.

       DATED: August 4, 2020                  Respectfully submitted,

                                              /s/ Lauren C. Bingham
                                              LAUREN C. BINGHAM
                                              Senior Litigation Counsel
                                              Office of Immigration Litigation
                                              U.S. Department of Justice, Civil Division
                                              P.O. Box 868, Ben Franklin Station
                                              Washington, DC 20044
                                              Tel.: 202-616-4458
                                              Email: lauren.c.bingham@usdoj.gov

                                              Attorney for Defendants

                                              s/ Amanda Shafer Berman
                                              Tracy A. Roman (#443718)
                                              Amanda Shafer Berman (#497860)
                                              Jared A. Levine (pro hac vice)
                                              Mara R. Lieber (pro hac vice)
                                              CROWELL & MORING LLP
                                              1001 Pennsylvania Ave., N.W.
                                              Washington, D.C. 20004
                                              (202) 624-2500
                                              troman@crowell.com

                                              Victoria Neilson (pro hac vice)
                                              Bradley Jenkins (#MD0110)
                                              Michelle Mendez (pro hac vice)
1
 Counsel for Plaintiffs previously shared the names and alien registration numbers of the
individuals subject to that agreed stay of removal with Defendants.
Case 1:19-cv-03549-RC Document 46 Filed 08/04/20 Page 3 of 5




                           Rebecca Scholtz (pro hac vice)
                           CATHOLIC LEGAL IMMIGRATION
                           NETWORK, INC.
                           8757 Georgia Ave., Suite 850
                           Silver Spring, MD 20910
                           (301)565-4820
                           bjenkins@cliniclegal.org
                           Counsel for Plaintiffs
            Case 1:19-cv-03549-RC Document 46 Filed 08/04/20 Page 4 of 5




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


S.A.P., et al.,

                  Plaintiffs,

                  v.                                                    Case No.: 19-cv-3549

WILLIAM BARR, et al.,

                  Defendants.


                                        [PROPOSED] ORDER

        The parties have filed a Stipulation and Joint Motion to Set Briefing Schedule. The Court

hereby GRANTS the joint motion, and enters the following summary judgment briefing

schedule:

                      September 4: Plaintiffs’ motion for summary judgment

                      October 2: Defendants’ combined cross motion for summary judgment +

                       response to Plaintiff’s motion

                      October 23: Plaintiffs’ combined reply + response to Defendants’ motion

                      November 13: Defendants’ reply

        As agreed to by the parties, the orders of removal against Plaintiffs are STAYED until

further order of the Court.

SO ORDERED.

                                                 _______________________________
                                                 The Hon. Rudolph Contreras
                                                 United States District Judge
           Case 1:19-cv-03549-RC Document 46 Filed 08/04/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

       I hereby certify that today, August 4, 2020, I filed the foregoing Stipulation and Joint

Motion to Set Briefing Schedule via the Court’s CM-ECF system, which will electronically serve

all counsel of record in this case.

                                                     s/Amanda Shafer Berman
